Exhibit 99.1 Internet Sales Leads Business of CDK Global, Inc. Combined financial statements as of March 31, 2015 and June 30, 2014 and for the nine-months ended March 31, 2015 and for the years ended June 30, 2014 and 2013 CONTENTS PAGE Independent Auditors’ Report 1 Combined Statements of Operations for the Nine Months Ended March 31, 2015 and for the Years Ended June 30, 2014 and 2013 3 Combined Balance Sheets as of March 31, 2015 and June 30, 2014 4 Combined Statements of Net Parent Investment as of June 30, 2013, June 30, 2014 and March 31, 2015 5 Combined Statements of Cash Flows for the Nine Months Ended March 31, 2015 and for the Years Ended June 30, 2014 and 2013 6 Notes to Combined Financial Statements 7 INDEPENDENT AUDITORS’ REPORT To the Board of Directors of CDK Global, Inc.: We have audited the accompanying combined financial statements of the Internet Sales Leads Business of CDK Global, Inc. (the “Company”), which comprise the combined balance sheets as of March 31, 2015 and June 30, 2014 and the related combined statements of operations, net parent investment and cash flows for the nine-month period ended March 31, 2015 and the years ended June 30, 2014 and 2013, and the related notes to the combined financial statements. Management’s Responsibility for the Combined Financial Statements Management is responsible for the preparation and fair presentation of these combined financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of combined financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these combined financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the combined financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the combined financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the companies' preparation and fair presentation of the combined financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the companies' internal control.Accordingly, we express no such opinion.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the combined financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. -1- Opinion In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of the Company as of March 31, 2015 and June 30, 2014, and the results of its operations and its cash flows for the nine-month period ended March 31, 2015 and the years ended June 30, 2014 and 2013 in accordance with accounting principles generally accepted in the United States of America. Other Matter As discussed in Note 1, the combined financial statements include expense allocations for certain corporate functions historically provided by Automatic Data Processing, Inc. (“ADP”) (periods prior to September 30, 2014) and CDK Global, Inc. (“CDK”). These allocations may not be reflective of the actual expenses which would have been incurred had the Company operated as a separate entity apart from ADP and CDK. /s/ Deloite & Touche LLP Chicago, Illinois July 30, 2015 -2- Combined Statements of Operations (In Thousands) Nine Months Ended Year Ended June 30, March 31, 2015 Revenue $ $ $ Expenses: Cost of revenue Selling, general and administrative Research and development Depreciation and amortization Total expenses Earnings before income taxes Income tax provision (benefit) ) Net earnings $ $ $ See accompanying notes. -3- Combined Balance Sheets (In Thousands) March 31, 2015 June 30, 2014 ASSETS Current assets: Accounts receivable, net of allowances of $405 and $396as of March 31, 2015 and June 30, 2014, respectively $ $ Prepaid expenses and other current assets Deferred tax asset Total current assets Property and equipment, net 65 Intangible assets, net Goodwill Other assets 88 62 Total assets $ $ LIABILITIES AND NET PARENT INVESTMENT Current liabilities: Accounts payable $
